                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

 TERESA MARTINO,
      Plaintiff,

 v.                                                C.A. No. 3:17-CV-01326-KAD

 BANK OF AMERICA, N.A. and
 SETERUS, INC.,
      Defendants.

      OPPOSITION OF SETERUS, INC. TO PLAINTIFF’S MOTION FOR SANCTIONS

         SETERUS, INC. has worked and continues to work diligently and in god faith to meet its

discovery obligations in this case. In her most recent discovery complaint, Teresa Martino (the

“Plaintiff”) complains that Seterus has not yet produced responsive emails from a batch of more

than 10,000 documents. However, these documents only came to Seterus’ attention in July 2018.

Seterus – through counsel – has repeatedly asked the Plaintiff to help narrow the pool of responsive

document and help Seterus comply with the applicable discovery deadline. The Plaintiff has

refused and, instead, filed her motion for sanctions. Seterus continues to review the batch of

10,000 emails for responsiveness in order to fulfill its obligations under the discovery rules. For

these reasons, Seterus respectfully asks this Court to deny the Plaintiff’s motion for sanctions. In

opposition to the motion, Seterus states as follows.

                                  Statement of Material Facts

         1.     On April 13, 2018, Plaintiff filed a Motion to Compel Discovery. Doc. No. 68.

         2.     On May 29, 2018, the Court granted Plaintiff’s motion to compel, setting a deadline

of June 12, 2018 to comply. Doc. No. 82.

         3.     On June 8, 2018, Seterus filed a Motion for Reconsideration. Doc. No. 83.

         4.     On June 20, 2018, the Court denied the Motion for Reconsideration. Doc. No. 90.



                                                                                                  1
       5.      On June 21, 2018, Seterus filed a Motion for Extension of Time. Doc. No. 91.

       6.      On June 25, 2018, the Court granted Seterus’ motion for extension of time until

Thursday, June 28, 2018 to comply with the May 29, 2018 discovery order. Doc. No. 93.

       7.      On June 28, 2018, Seterus produced Supplemental Responses of Seterus, Inc. to

Plaintiff’s Request for Production of Documents and Supplemental Responses of Seterus, Inc. to

Plaintiff’s Interrogatories. Doc. No. 97, Joint Status Report.

       8.      On July 6, 2018, after the conclusion of the first day of Plaintiff’s 30(b)(6)

deposition of Seterus, Plaintiff requested additional discovery from Seterus. Plaintiff’s Motion

Pursuant to Rule 37(b)(2), p. 3.

       9.      From July 2018 through August 2018, the parties exchanged electronic

communications regarding the additional requested documents. Doc. No. 97, Joint Status Report.

       10.     On August 15, 2018, the parties agreed to toll discovery for 30 days after Seterus

filed its answer to the Plaintiff’s anticipated amended complaint. Doc. No. 104, footnote 1.

       11.     On August 31, 2018, Seterus filed its Answer to Amended Complaint with

Affirmative Defenses. Doc. No. 107.

       12.     On September 20, 2018, Seterus forwarded electronic mail to Plaintiff in an effort

to reach an agreement on narrowing the scope of the Plaintiff’s additional discovery requests so

that Seterus might respond more quickly. Plaintiff’s Motion Pursuant to Rule 37(b)(2), Exhibit

12.

       13.     On October 16, 2018, due to Plaintiff’s refusal to narrow the scope of the additional

discovery requests after the completion of depositions, Seterus informed Plaintiff that the batch of

documents potentially responsive to Plaintiff’s request is approximately 10,000 emails. Id.




                                                                                                  2
           14.      On October 19, 2018, Seterus filed its Second Motion for Extension of Time. Doc.

No. 117.

           15.      On October 22, 2018, Plaintiff filed her Motion for Sanctions Pursuant to Rule

37(b)(2). Doc. No. 119.

           16.      On October 29, 2018, after a telephonic status conference before the Honorable

Judge Dooley, the Court granted Seterus’ motion for extension of time and took under advisement

Plaintiff’s motion for sanctions pending an evidentiary hearing scheduled for January 22, 2019. 1

Doc. No. 125.

                          Plaintiff’s Discovery Demand and Seterus’ Compliance

           17.      Seterus has responded timely and in detail to Plaintiff’s multiple discovery

requests. Seterus timely responded to Plaintiff’s First Requests for Admissions on March 19,

2018, First Set of Interrogatories on March 19, 2018, and Requests for Production of Documents

on March 29, 2018. Seterus’ written discovery responses were provided within 30 days of the

expiration of Seterus’ motion to stay which was granted by the Court through March 1, 2018.

Seterus responded to Plaintiff’s requests with Supplemental Responses to Requests for

Production on April 5, 2018, in addition to supplementing informal interrogatory responses

based on inquires received from Plaintiff’s counsel. Seterus further responded by providing third

Supplemental Responses to Document Production on May 4, 2018, as well as provided

Supplemental Responses to Interrogatories on April 30, 2018. On June 28, 2018, Seterus

produced Supplemental Responses of Seterus, Inc. to Plaintiff’s Request for Production of

Documents and Supplemental Responses of Seterus, Inc. to Plaintiff’s Interrogatories.




1
    Seterus submits this opposition to inform the Court of its position prior to the evidentiary hearing.

                                                                                                            3
                                           Conclusions of Law

       18.     Rule 37(b) provides that if a party "fails to obey an order to provide or permit

discovery," the "court must order the disobedient party, the attorney advising that party, or both

to pay the reasonable expenses, including attorney's fees, caused by the failure, unless the failure

was substantially justified or other circumstances make an award of expenses unjust." Fed. R.

Civ. P. 37(b)(2)(A)-(C); see also Martinelli, 179 F.R.D. at 80 (noting that Rule 37 "provides a

non-exclusive list of sanctions that may be imposed on a party for failing to obey an order to

provide or permit discovery" (citation omitted)). "Provided that there is a clearly articulated

order of the court requiring specified discovery, the district court has the authority to impose

Rule 37(b) sanctions for noncompliance with that order." Tucker v. Am. Int'l Grp., Inc., 936 F.

Supp. 2d 1, 26 (D. Conn. 2013) (quoting Daval Steel Prods., a Div. of Francosteel Corp. v. M/V

Fakredine, 951 F.2d 1357, 1363 (2d Cir. 1991)). Rule 37(b) "requires that the sanctions must be

just; and the sanction must relate to the particular claim to which the discovery order was

addressed." Id. at 1366 (citation omitted). The Court has indicated that “[s]everal factors may be

useful in evaluating a district court’s exercise of discretion” to impose sanctions pursuant to Rule

37, including “(1) the willfulness of the non-compliant party or the reason for noncompliance;

(2) the efficacy of lesser sanctions; (3) the duration of the period of noncompliance, and (4)

whether the non-compliant party had been warned of the consequences of noncompliance.”

Agiwal v. Mid Island Mortg. Corp., 555 F.3d 298, 302 (2d Cir. 2009) (quoting Nieves v. City of

New York, 208F.R.D. 531, 535 (S.D.N.Y. 2002) (internal quotation marks and alternation

omitted).

       19.     As outlined in Seterus’ Second Motion for Extension of Time, pursuant to Fed R.

Civ. P. 26(e)(1)(A) and to fully comply with Plaintiff’s additional document requests, Seterus



                                                                                                     4
identified approximately 10,000 emails which may contain Plaintiff’s loan number. Seterus was

made aware of these emails after the close of discovery. Several of the spreadsheets that contain

Plaintiff’s loan number include more than 10,000 separate data entries themselves. Furthermore,

Seterus is required to redact other consumers’ account information contained in the spreadsheets.

The redaction process has complicated and delayed Seterus’ ability to produce the documents.

Due to the time-consuming task and the limited availability of Seterus’ employees to redact and

assemble the document production, Seterus requested that Plaintiff narrow the scope of the

request. Plaintiff’s Motion Pursuant to Rule 37(b)(2), Exhibit 12. Seterus’ appeal to the Plaintiff

to narrow the scope of the discovery request demonstrates Seterus’ willfulness and good faith

attempt to comply with the Court’s discovery order. Plaintiff refused to limit or narrow the

scope of her discovery request, after Plaintiff had completed five (5) depositions, further adding

to the delay in the document production. Furthermore, before the Court intervened and granted

Seterus’ second request for extension of time, the parties had stipulated to extend discovery 30

days after Seterus filed its answer to the Plaintiff’s amended complaint. Doc. No. 104, footnote

1. Contrary to Plaintiff’s characterization of events, Seterus has complied -- and continues to try

to comply -- with its discovery obligations, even as Plaintiff refuses to provide Seterus with any

assistance in narrowing the scope of Seterus’ search for responsive documents.




                                                                                                     5
                                        Relief Requested

WHEREFORE, Seterus respectfully requests that this Court enter an order:

       (1) Denying Plaintiff’s Motion Pursuant to Rule 37(b)(2); and

       (2) Granting Seterus such other and further relief as is just and proper.



                                                 Respectfully submitted,

                                                 SETERUS, INC.,
                                                 By its attorneys,

                                                 SASSOON & CYMROT, LLP,

                                                 /s/ Aaron A. Fredericks, Esq.
                                                 Richard C. Demcerle, Esq. (pro hac vice)
                                                 Aaron A. Fredericks, Esq. (ct29871)
                                                 Sassoon & Cymrot, LLP
                                                 84 State Street
                                                 Boston, MA 02109
                                                 (617) 720-0099
                                                 AFredericks@SassoonCymrot.com

DATE: November 13, 2018




                                                                                            6
                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

 TERESA MARTINO,
      Plaintiff,

 v.                                                C.A. No. 3:17-CV-01326-KAD

 BANK OF AMERICA, N.A. and
 SETERUS, INC.,
      Defendants.

                                 CERTIFICATE OF SERVICE

       I, Aaron A. Fredericks, Esq. of Sassoon & Cymrot, LLP, hereby certify that I have this

15th day of October 2018 served on behalf of Seterus, Inc. this Opposition of Seterus, Inc. to

Plaintiff’s Motion for Sanctions and this Certificate of Service by causing copies hereof to be

sent by electronic mail via the electronic court filing system (ECF) and by first-class U.S. mail

(M) to all parties not appearing electronically but entitled to service per the Federal Rules of

Civil Procedure.

 Jeffrey S. Gentes, Esq.                           J. Livingston Pottenger, Jr., Esq.
 Jerome N. Frank Legal Services Organization       Jerome N. Frank Legal Services Organization
 Yale Law School                                   Yale Law School
 PO Box 209090                                     PO Box 209090
 New Haven, CT 06520-9090 (ECF)                    New Haven, CT 06520-9090 (ECF)

                                                  /s/ Aaron A. Fredericks
                                                  Aaron A. Fredericks, Esq.




                                                                                                    7
